                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


HM COMPOUNDING SERVICES, LLC,                   )
et al.,                                         )
                                                )
              Plaintiffs,                       )
                                                )
       v.                                       )   No. 4:14-CV-01858 JAR
                                                )
EXPRESS SCRIPTS, INC.,                          )
                                                )
              Defendant.                        )

                                            ORDER

       Based on the Court’s findings in its Memorandum and Order granting summary judgment

in favor of Express Scripts on Plaintiffs’ breach of contract claim (Doc. No. 580) and rulings on

the record,

       IT IS HEREBY ORDERED that Defendant Express Scripts, Inc.’s Motion for

Judgment as a Matter of Law under Rule 56(f) on Liability for Count II of its Counterclaim [582]

is GRANTED.

       Dated this 13th day of November, 2018.



                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE
